Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: at [0049], line 2 and 3, “upper apertures 153” should be “upper aperture 151” to correspond with what is shown in the drawing figures.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-12, 17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4, 17, and 21 recite the limitation “each first link arm” (line 1) as well as the limitation "the first pivot point" in lines 2.  There is insufficient antecedent basis for these limitations in the claim. The first link arms are initially recited in clams 2, 15, and 19, and likewise the first pivot point is recited initially in claims 2, 15, and 19, respectively. However, claims 4, 17, and 21 do not depend from those claims. Perhaps applicant should change the dependency of these claims to those claims for clarity OR ALTERNATIVELY change the dependency of claims 3, 16, and 20 to depend upon claims 2, 15, and 19, respectively. Either of these modifications would obviate this antecedent basis rejection.  
For claims 5-12, the limitation “the second link arm” lacks antecedent basis for the same reasons as set forth above. For the purposes of examination of the claims on the merits, claims 3, 16, and 20, respectively, will be considered dependent upon claims 2, 15, and 19, respectively. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by McCafferty et al. 
For claims 1, 14, and 18, McCafferty et al. (6491349) discloses a vehicle or dump body (12) having a floor having a front end, a rear end and two opposed sides (FIG.1); 
a front wall coupled to the floor and extending upwardly from the floor at the front end; 
two opposing side walls extending upwardly from the floor, 
each side wall coupled to the floor at a respective side of the floor and coupled to the front wall, the two side walls defining an opening at the rear end of the floor; and 
a tailgate apparatus (14) for the dump body, 
the tailgate apparatus comprising: 
a tailgate sized to cover the opening; 
two opposed side arms (28) extending from opposing sides of the tailgate towards the front wall, 
each side arm pivotally coupled to a respective one of the side walls at a side arm pivot point (32); and 
a pair of linkages (42) for linking the side arms to the side walls, the linkages being configured to enable the tailgate to pivot between a closed position where the tailgate covers the opening and an open position where the tailgate is positioned closer to the front wall than the opening.  
Each side arm pivots about a side arm pivot axis at the side arm pivot point.  

Allowable Subject Matter
Claims 2-3, 13, 15-16, and 19-20 are allowed. 
Claims 4-12, 17, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nickel (3554398) discloses a tailgate as recited but fails to provide the side arms extending towards the front wall. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612